PER CURIAM.
This is a petition by the bankrupt to revise an order of the District Court, Southern District of New York. On March 6, 1907, petitioner was adjudicated a bankrupt. He did not appeal, and the time limited by the statute (Act July 1, 1898, c. 541, § 25a (3), 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432]) for taking an appeal expired in March, 1907. A year later, March 23, 1908, he moved the District Court to vacate the order of adjudication; his application was denied. This is merely an attempt indirectly to extend the time within which to review the adjudication of bankruptcy. That cannot be done. Matter of Berkebile, 144 Fed. 577, 75 C. C. A. 333.
Order affirmed.